      Case 1:20-cv-04290-DLC Document 32 Filed 11/10/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------- X
                                        :
Victoria Brightman,                     :
                                        :
                         Plaintiff,     :             20cv4290 (DLC)
                                        :
               -v-                      :                  ORDER
                                        :
PHYSICIAN AFFILIATE GROUP OF NEW YORK, :
P.C., REGINALD D. ODOM, individually, :
and NICOLE DELTS,                       :
                                        :
                         Defendants.    :
                                        :
--------------------------------------- X

DENISE COTE, District Judge:

     On October 23, 2020, the defendants filed a motion to

dismiss the complaint pursuant to Rule 12(b)(6), Fed. R. Civ. P.

On November 10, the plaintiff filed an amended complaint.

Accordingly, it is hereby

     ORDERED that the defendants’ October 23 motion shall be

terminated as moot.

     IT IS FURTHER ORDERED that the defendants shall respond to

the amended complaint by December 4, 2020.       If the defendants

renew their motion to dismiss, the plaintiff shall file any

opposition to the renewed motion by January 8, 2021.         Defendants
         Case 1:20-cv-04290-DLC Document 32 Filed 11/10/20 Page 2 of 2



shall file any reply by January 22.

     SO ORDERED:

Dated:       New York, New York
             November 10, 2020
                                    __________________________________
                                               DENISE COTE
                                       United States District Judge




                                       2
